Braley, J.
The complaints respectively charged the defendant under R. L. c. 56, §§ 57, 58, with having in his possession milk below the standard prescribed by § 56 of that chapter, and milk from which the cream or a part thereof had been removed, which he intended to sell in violation of the statute, and, having been convicted, he urges that the published official documents', articles or bulletins treating of the subject and containing certain statements that milk might be pure even if found to be below the *114percentage of fat required by our statute, or that protein in normal milk sometimes exceeds the fat, which were offered by him in evidence, were relevant and should have been admitted. But proof of the defendant’s intention not to sell milk below the standard, or that milk might be considered as commercially pure or even normal although sometimes lacking the full statutory requirement, was inadmissible. In prosecutions for statutory misdemeanors of the class defined by the statute, the intention or design of the defendant not to violate the law, or proof that the product which he sells is not injurious to the community, may absolve him from moral turpitude but cannot relieve him from the penal consequences of the prohibited act. Commonwealth v. Wheeler, 205 Mass. 384. Commonwealth v. New York Central & Hudson River Railroad, 202 Mass. 394, 396, 397, and cases cited.
There is no rule of evidence applicable to either complaint which makes documents of the character here offered competent evidence of the truth of the alleged facts found in the publication.
Nor did the questions asked and excluded in cross-examination of the witnesses for the prosecution have any tendency to contradict their testimony. The various publications therein referred to contained no statement made by either of the witnesses, and they were not responsible for the views of publicists or government officials in which they did not participate.
It also was for the judge to determine how far the defendant should be permitted to inquire into collateral matters for the purpose of showing that they were hostile or biased in their opinions, or whether the witness offered by the defendant as an expert was sufficiently qualified to give evidence. Jennings v. Rooney, 183 Mass. 577, 579. Muskeget Island Club v. Nantucket, 185 Mass. 303. We find nothing in the exceptions indicating that he acted arbitrarily, or that the defendant was unjustly prejudiced. It has long been settled that unless this clearly appears, the decision of the trial judge on questions calling for the exercise of his discretion will not be reversed by this court. Jennings v. Rooney, 183 Mass. 577, 579, and cases cited. Carroll v. Boston Elevated Railway, 200 Mass. 527, 533, and cases cited.

Exceptions overruled.